Exhibit J
                  S KADDEN , A RPS , S LATE , M EAGHER & F LOM                                LLP
                                   1440 NEW YORK AVENUE, N.W.
                                                                                                        FIRM/AFFILIATE OFFICES
                                  WASHING TON, D.C. 20005- 2111                                                 -----------
                                                        ________                                               BOSTON
                                                                                                              CHICAGO
                                               TEL: (202) 371-7000                                            HOUSTON
                                               FAX: (202) 393-5760                                          LOS ANGELES
                                                                                                              NEW YORK
                                                 www.skadden.com                                             PALO ALTO
  DIRECT DIAL                                                                                                WILMINGTON
                                                                                                                -----------
(202) 371-7900
                                                                                                              BEIJING
  EMAIL ADDRESS
                                                                                                            BRUSSELS
Colleen.Mahoney@SKADDEN.COM                                                                                 FRANKFURT
                                                                                                            HONG KONG
                                                                                                              LONDON
                                                                                                             MOSCOW
                                                                   October 11, 2019                           MUNICH
                                                                                                               PARIS
                                                                                                            SÃO PAULO
                                                                                                               SEOUL
                                                                                                             SHANGHAI
                                                                                                            SINGAPORE
        FOIA CONFIDENTIAL TREATMENT REQUESTED                                                                  TOKYO
                                                                                                             TORONTO


        VIA FEDERAL EXPRESS AND E-MAIL

        Daphna A. Waxman, Esq.
        Morgan Ward Doran, Esq.
        c/o ENF-CPU
        U.S. Securities and Exchange Commission
        100 F St., N.E., Mailstop 5973
        Washington, DC 20549-5973

                         RE:      Telegram Group Inc. (MNY-9820)

        Dear Ms. Waxman and Mr. Doran:

                        On behalf of Telegram,1 we write in response to your letter dated
        October 9, 2019 (“Letter”), which states that you “disagree with many of the
        assertions” in Telegram’s October 8, 2019 letter, and requests that Telegram respond
        to ten additional questions. Telegram responds to the questions as follows, without
        conceding the relevance of any question to the analysis of whether Grams should be
        considered securities:

                1. What is the exact date that Telegram will launch the TON Blockchain
                   and deliver Grams to investors?

                    x   As addressed in detail in Telegram’s last letter, the exact date of the
                        launch is not yet known and depends on a number of variables,
                        including, among other things, completion of all testing and verification
                        processes. The launch is most likely to occur on October 30 based on
                        the current status of these efforts. Telegram will keep the Staff apprised
                        on the precise timing of the launch date once it is known.


        1
          Unless otherwise indicated, all capitalized terms shall have the same meanings ascribed in
        Telegram’s previous submissions in this matter. The statements contained herein are based on
        information provided by Telegram and which, to the best of our knowledge, are accurate as of the date
        of this letter.
Daphna A. Waxman, Esq.
Morgan Ward Doran, Esq.
October 11, 2019
Page 2


   2. If the exact date of the launch is still not known, when does Telegram
      expect to have that information?

        x   Please refer to Response 1 above and Telegram’s October 8, 2019
            letter.

   3. If the exact date of the launch is still not known, what is the earliest
      likely date?

        x   Please refer to Response 1 above and Telegram’s October 8, 2019
            letter.

   4. Does Telegram have a process in place to ensure that the Grams it
      delivers will be sent solely to the original investors in the offering?

        x   TON Issuer has prepared a verification process by which it will confirm
            the identity of the Private Placement purchasers prior to the delivery of
            Grams.

   5.   How will Telegram ensure that initial investors’ interests in Grams have
        not, before the delivery, been sold, transferred, or assigned to a third
        party?

        x   As the Staff is aware, all Private Placement purchasers are prevented by
            the terms of their purchase agreements from assigning their interests in
            Grams prior to the launch of the TON Blockchain. Each purchaser
            must sign a certificate prior to deliver of any Grams in which they are
            required to bring down the representations made in the purchase
            agreement and specifically acknowledge that they have not transferred
            any entitlements to Grams in violation of the transfer provisions
            contained in the purchase agreements. To the extent Telegram learns of
            any purported assignment, TON Issuer can refuse delivery of the Grams
            to the assignee. Other than certain prior instances, which were rectified
            and previously disclosed to the Staff, Telegram is currently unaware of
            any assignments or the need to refuse delivery of Grams.

   6.   Has Telegram established the TON Foundation and, if so, when was it
        established and in what jurisdiction?

        x   Local counsel is still in the process of establishing the TON Foundation.
            On October 1, Telegram voluntarily produced to the Staff draft versions
            of the TON Foundation Memorandum of Association and Articles of
            Association. (Ltr. from A. Drylewski to D. Waxman dated 10/1/2019;
Daphna A. Waxman, Esq.
Morgan Ward Doran, Esq.
October 11, 2019
Page 3


               see also Ltr. from C. Mahoney to D. Waxman dated 10/8/2019 at 2.)
               As previously disclosed and as reflected in those documents, the TON
               Foundation will be governed by Cayman law. (See email from A.
               Drylewski to D. Waxman dated 9/9/2019.)

     7. What is the basis for Telegram’s claims that it sold securities to foreign
        purchasers pursuant to Regulation S?

           x   As disclosed in our prior correspondence with the Staff, the purchase
               agreements were entered into with a limited number of highly
               sophisticated, high net worth investors, with all offers and sales made
               pursuant to Rule 506(c) of Regulation D and/or Regulation S under the
               Securities Act. For purposes of Regulation S, we note that each of
               Telegram and TON Issuer Inc is a “foreign issuer” as defined in Rule
               902 of Regulation S. Further, no directed selling efforts were made in
               the United States in connection with the Private Placement and no
               substantial U.S. market interest in any securities of Telegram Group
               Inc. or TON Issuer Inc existed at the commencement of the applicable
               tranche of the private placement. Therefore, the entry into purchase
               agreements in connection with the Private Placement where the offer
               was not made to persons in the United States and where Telegram and
               TON Issuer Inc reasonably believed that such persons were outside the
               United States at the time the buy order was originated were made in
               compliance with Rule 903 of Regulation S.2

     8. Is there any relationship between Telegram, including its principals and
        employees, and the following entities and individuals: Gram Vault;
        Blackmoon Crypto; Blackmoon Financial Group; TON Board; Sergey
        Vasin; Oleg Seydak; Alexander Filatov; or Ilya Perekopsky?

           x   Ilya Perekopsky has been a document custodian in this matter and
               Telegram voluntarily produced communications from his accounts over
               a year ago. (See Telegram Ltr. and Production dated 10/3/2019.) For
               the avoidance of doubt, Mr. Perekopsky is an employee of Telegram.

           x   We understand that Blackmoon Financial Group is a company in which
               Mr. Perekopsky is currently a shareholder but does not have any active
               role. Blackmoon Crypto is a company which Mr. Perekopsky has
               advised in the past but he has never been a shareholder and does not


2
    Certain terms used in this response are defined in Rule 902 of Regulation S.
Daphna A. Waxman, Esq.
Morgan Ward Doran, Esq.
October 11, 2019
Page 4


             currently have any active role. We understand that Oleg Seydak is the
             CEO of both companies and Sergey Vasin is his deputy.

         x   Neither Gram Vault, Alexander Filatov nor the TON Board are
             affiliated with Telegram or its employees. We understand that certain
             purchasers may look to use Gram Vault as a means to store their Grams
             following launch. We also understand that Mr. Filatov may be
             affiliated with TON Labs, about which Telegram has previously
             answered the Staff’s questions. (See email from A. Drylewski to D.
             Waxman dated 9/27/2019.)

    9.   Which investors, both foreign and domestic, have submitted a deposit
         address to Telegram for delivery of Grams?

         x   Telegram is continuing to consider this request in light of data privacy
             and other concerns.

    10. What is Telegram’s current business address?

         x   Craigmuir Chambers, Road Town
             Tortola, Virgin Islands, VG1110


                                       * * *

               Finally, regarding the Staff’s statement that it disagrees with many of
Telegram’s assertions in its last letter, unfortunately, Telegram has little ability to
meaningfully respond without further details. Telegram would appreciate any
information from the Staff regarding what its disagreements are so that Telegram can
attempt to engage and resolve any issues.


                                             Very truly yours,




                                             /s/ Colleen P. Mahoney

cc: Valerie A. Szczepanik;
Alexander C. Drylewski
